Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katherine Neville on 7/8/22.

The application has been amended as follows: 
Cancel claim 40.

Amend claims 38 and 44 as follows:

Claim 38. A process for the preparation of the composition of claim 1 which forms a tolerizing immune modifying particle (TIMP) having one or more antigens encapsulated within said particle by covalent attachment to the internal particle surfaces, said process comprising:
a) covalently linking one or more carrier polymers with one or more antigens to form carrier polymer-antigen conjugates; and
b) contacting the carrier polymer-antigen conjugates with a solution under conditions effective to form the TIMP, 
wherein the TIMP having one or more antigens encapsulated in the TIMP by covalent attachment to the internal particle surfaces, is formed. 

Claim 44. The process of claim 38, wherein the particle comprises a 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a composition comprising one or more antigens covalently bound to the inner surface of the carrier particle comprising a polylactide-co-glycolide, polylactic acid or polylactic co glycolic particles, where the surface of the particle has a zeta potential from -80 to -30 mV and the particles have a size from 0.3-5 microns.  The closets prior art is drawn to Shea US 20150209293 which discloses one or more antigens attached to a polymer particle.  The particles however do not disclose that the antigen is covalently attached to the indie surface of the particle as required by the instant claims.  The instant particles have greater control over size and encapsulation efficiency while reducing burst antigen burst effects, features not found in the prior art.  The instant particles have higher antigen loads and induce tolerance in vivo.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618